DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
	The amendment filed on 10/22/2021, responding to the office action mailed on 07/28/2021, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Response to Amendment
	Applicant's amendments to the clams have overcome the rejections previously set forth in the Non-final office action mailed 07/28/2021. Therefore, all previous rejection are hereby withdrawn.
Reason for allowance
Claims 1, 4-8, 11-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. 102 and 103 would be proper. 
Regarding claims 1, 8 and 15 the prior art fails to teach a circuit board, comprises a first rigid board, a second rigid board, and a flexible board, the flexible board is coupled between the first rigid board and the second rigid board, the sidewalls of the carrier is disposed at one side of the second rigid board, the laser source is disposed in a central area of the second rigid board, the second rigid board comprises a control chip, the control chip is disposed at a periphery of the 
Regarding claims 4-7, 11-14 and 18-20, these claims depend on an allowable base claims 1, 8 and 15 are therefore allowable for the reasons stated supra.
Furthermore, see at least page 7 of applicant Arguments/Remarks made in amendment, filed on 10/22/2021.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 107589623: teaches structure light projector wherein the light source disposed on the circuit board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872